BIEGELMEIER, J.
(dissenting).
Giving consideration to all the statements in the brief filed by Mr. Kunkle, it appears that he did represent William Ohlhauser, the only one interested in the estate who could contest the proposed will and -he cited and commented on cases showing that the document did not constitute a holographic will. While this appearance was not in strict compliance with the court rule (the trial judge referred to the proceeding as “far from being a model”) it was a defective *324appearance and not a default. Pleadings in probate matters are usually informal and not governed by the strict rules of pleading in other civil actions. In re Hermence’s Estate, 235 Iowa 745, 15 N.W.2d 905, at page 908. In King v. Ross, 28 App.Div. 371, 51 N.Y.S. 138, a defendant appeared at a trial solely to demand a jury, which was denied; he withdrew and appealed from a judgment against him; it was held not a default judgment and he was entitled to appeal. See Citizens’ Trust Co. of Utica v. R. Prescott & Son, 221 App.Div. 426, 223 N.Y.S. 191. Cf. Peterson v. McMillan, 70 S.D. 56, 14 N.W.2d 97. If respondent here had the right to appeal from the county court to the circuit court, under the undisputed evidence that court was correct in declaring this document not a holographic will and it should be affirmed. As the majority opinion concludes that William Ohlhauser did not apear at the hearing and was in default, the result here is persuasive that the authority given county courts in SDC 35.0118 to appoint attorneys for unrepresented persons interested in the estate should be liberally exercised.